 CENCO MEDICAL/HEALTH SUPPLY CORP.Cenco Medical/Health Supply CorporationandGen-eralWarehouse,Cannery and Food ProcessWorkers Union,Local 655,International Brother-hood of Teamsters,Chauffeurs,Warehousemen &HelpersofAmerica.Cases20-CA-7997,20-CA-8159, and 20-RC-11024November 9, 1973DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBY CHAIRMAN MILLER AND MEMBERSKENNEDY AND PENELLOOn June 7, 1973, Administrative Law Judge JerroldH. Shapiro issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptionsand a supporting brief, and Respondentfiledcross-exceptions and a supporting brief, inaddition to a response to the General Counsel'sexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions,cross-exceptions" and briefs and has decided to affirm therulings,findings, and conclusions 2 of the Adminis-trativeLaw Judge and to adopt his recommendedOrder.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, CencoMedical/Health Supply Corporation, Burlingame, California,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order,substituting the attached notice for the noticeattached to the Administrative Law Judge's Deci-sion.3CERTIFICATION OF RESULTS OFELECTICINTIt ishereby certified that a majority of the validvotes have not been cast for General Warehouse,Cannery and Food Process Workers Union, Local655, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, andthat said labor organization is not the exclusiverepresentative of all the employees, in the unit hereininvolved, within the meaning of Section 9(a) of theNational Labor Relations Act, as amended.123iIn its cross-exceptions,Respondent contends that, if Collins isdetermined to be entitled to backpay,the amount found due should bereduced by a sum "[e]qual to his net earnings plus the net earnings he wouldhave obtained had he sought,or accepted,comparable work." In our view,Respondent's request is more properly addressed to the compliance officerand,accordingly,should be raised at the compliance stage of thisproceeding-2 In the absence of exceptions thereto, we adopt,pro forma,theAdministrative Law Judge's conclusions that Respondent violated Sec.8(a)(l)of theAct by (I)Area Manager Patterson'sJanuary 5, 1973,interrogation of, and threat of reprisal to, employee Fennell;(2) OperationsManager Lietke's January 11, 1973, interrogation of Fennell. and (3)Branch Manager Heath's January 15, 1973, interrogation of Fennell. Forthe same reason,we also adopt,pro forma,the AdministrativeLaw Judge'sconclusions that Respondent did not convert employee Rich from apermanent to temporary employee,nor did Respondent violate Sec.8(a)(1)of the Act through statements made by Area Manager Patterson toemployees Collins and Fennell during anOctober 30,1972,meeting3We find merit in Respondent's cross-exception to inclusion of thephrase "and to keep our word about what we say in this notice" in thenotice which it is required to post by our OrderAccordingly,we shall orderthat the above phrase be deleted and the phrase "and carry out itsprovisions"be substituted therefor.UnitDrop ForgeDivision,Eaton, Yale &Towns Inc v. N.LR.B.,412 F.2d 108(C.A. 7, 1969)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the chance to giveevidence, the National LaborRelationsBoard foundthat we, Cenco Medical/Health Supply Corporation,violated the National Labor Relations Act, andordered us to post this-noticeand to carry out itsprovisions.The law gives you the right:To form, join, or help unionsTachoose a union to represent you in bar-gaining with usTo act together for collective bargainingor other aid or protectionTo refuse to participate in any or all ofthese things.The National LaborRelationsBoard has orderedus to promise you:WE WILL NOT demote or discharge or otherwisediscriminate against any employee for joining orsupportingGeneralWarehouse,Cannery andFood Process Workers Union, Local 655, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, or anyother union.WE WILL NOT question you about your or yourfellow employees' membership or activities in theabove-named Union or any other union.WE WILL NOT threaten you with economicreprisalsfor supporting or joining the above-named Union or any other union.WE WILL NOT in any way interfere with,207 NLRB No. 2 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDrestrain, or coerce you in exercising the rightsguaranteed you by the National Labor RelationsAct.Since the National Labor Relations Board hasfound that we violated the law by demoting anddischarging employee Gregg Collins, WE WILLoffer to reinstate Gregg Collins to his former jobor, if that job no longer exists, to a substantiallyequivalent position, without any loss of seniorityor other rights previously enjoyed, and WE WILLreimburse him for any loss of earnings sufferedbecause of his discharge, together with 6-percentinterest.CENCO MEDICAL/HEALTHSUPPLY CORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Room 13018, Federal Building, 450Golden Gate Avenue, Box 36047, San Francisco,California 94102, Telephone 415-556-0335.complaint denying the commission of the alleged unfairlabor practices.The Union's objections to conduct affecting the resultsof the representation election, in substance, allege that theEmployer engaged in conduct which interfered with theholding of a free and fair election and constitutes groundsfor setting aside the election.Upon the entire record, from my observation of thedemeanor of the witnesses, and having considered the posthearing briefs submitted to me, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTCenco Medical/Health Supply Corporation, the Respon-dent, is a Delaware corporation with a warehouse locatedinBurlingame,California,where it is engaged in thewholesale and retail sale of medical and surgical supplies.During the past year the Respondent sold and shippedsupplies valued in excess of $50,000 directly to customerslocated outside the State of California and purchased andreceived goods valuedin excessof $50,000 directly fromsuppliers located outside the State of California. TheRespondent admits, and I find, that Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDGeneral Warehouse, Cannery and Food Process Work-ersUnion,Local 655,InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica, herein called the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Theconsolidated hearing in these cases held on April 10 and11, 1973, is based upon unfair labor practice charges andobjections to conduct affecting the results of a representa-tion election filed by the above-named Union in Case20-CA-7997 on January 5, 1973, in Case 20-CA-8159 onMarch 20, 1973, and in Case 20-RC-11024 on December22, 1972. In Case 20-CA-7997 and Case 20-CA-8159complaints issued on February 13, 1973, and March 28,1973, respectively, on behalf of the General Counsel of theNational Labor Relations Board, herein called the Board,by the Regional Director of the Board for Region 20,herein called the Regional Director. An order was issuedby the Regional Director on March 28, 1973, consolidatingtheUnion's objections to conduct affecting the results oftherepresentationelectionconductedinCase20-RC-11024 with the aforesaid complaint proceedings forthe purpose of a hearing before an Administrative LawJudge.The consolidated complaint alleges that Cenco Medical/Health Supply Corporation, herein called Respondent orEmployer, has engaged in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the National LaborRelationsAct.Respondent answered the consolidatedIII.THEQUESTIONSPRESENTEDThe ultimate questions presented in this consolidatedproceeding are:1.Whether the Respondent on or about November 1,1972, changed the status of John Rich from a regular to atemporary employee and on November 10, 1972, dis-charged Rich because of his union activities, in violation ofSection 8(a)(3) and (1) of the Act.2.Whether Gregg Collins was a statutory supervisorand, if not, did the Respondent discharge him on January4, 1973, because of his union activities, in violation ofSection 8(a)(3) and (1) of the Act.3.Whether in violation of Section 8(a)(1) of the Act,the Respondent interrogated employees about their unionsympathies and activities and about other employees'union sympathies and activities, threatened employees withreprisals if they supported the Union, and told anemployee that the Respondent would not recognize orbargain with the Union.4.Whether the alleged unfair labor practices set outabove, if committed in whole or in part, constitute the typeof conduct sufficient to set aside the representationelection lost by the Union on December 15, 1972, and if so,whether in the circumstances of this case an appropriateremedy for the Respondent's unfair labor practices is anorder requiring the Respondent to recognize and bargain CENCOMEDICAL/HEALTH SUPPLY CORP.125with the Union as the employees' exclusive bargainingrepresentative.IV. THE UNFAIR LABOR PRACTICESA.The Status of Gregg CollinsThe Respondent distributes medical and surgical sup-plies to hospitals. It operates distribution facilities-ware-houses-located throughout the United States and servicesthe northern part of California and other western Statesfrom a warehouse located near San Francisco, California,in Burlingame, California, hereafter called the warehouse.The warehouse comes under the jurisdiction of RonaldPatterson, the Respondent's western division area manag-er,whose office is located in Los Angeles, California.Under Patterson, and in overall charge of the operations ofthe warehouse is the branch manager, Charles Heath, Jr.Next in the chain of command, at all times material, wasOperations Manager Kenneth Little, who testified that thewarehouse was "under his direct supervision."The warehouse, a one-story structure, contains about25,000 square feet, of which 1,200 is office space. Heathand Little have offices on the warehouse premises, adjacentto and with easy access to the floor of the warehouse.There is no evidence or contention that Heath and Littleare normally not in their offices or readily available at thewarehouse during the course of the workday. Collinscredibly testified that Little and Heath each spent about 2hours a day on the floor of the warehouse.'Apart from Heath and Little, admittedly statutorysupervisors, and perhaps a clerical employee, the workforce in the warehouse is composed of warehousemen,herein sometimes called warehouse employees, who aloneare directly involved in this proceeding. During the timematerial to this case, the Respondent employed five regularfull-timewarehousemen-Gregg Collins, Jonathan Fen-nell,William Patterson,Mark Belluomini, and RobertMay. Collins had the title of warehouse foreman. All of thewarehouse employees, including Collins, punched a time-clock and were hourly paid with Collins receiving thehighest rate, $3 an hour; May received $2.90; WilliamPatterson, $2.65; and the others, $2.36. Other than thehigher rate of pay, Collins worked under the identicalterms and conditions of employment as the other ware-housemen. General Counsel contends that Collins was atmost a leadman or straw boss, and the Respondentcontends that he was a supervisor within the meaning ofSection 2(11) of the Act.The warehouse opened in November 1971. Collins beganwork in , February 1972 and was the warehouse's onlyreceiving clerk.He unloaded incoming shipments fromtrucks using a forklift, checked the merchandise against thebillsof lading, entered the incoming merchandise on afreight log, and stacked the merchandise on shelves in thewarehouse. Late in August all dates hereinafter, unlessotherwisenoted,, refer to 1972-Warehouse ForemanRucker quit and after a 2-week trial period Collins wasdesignated warehouse foreman. He was not replaced byanother receiving clerk and during his entire tenure aswarehouse foreman continued to be the Respondent's onlyreceiving clerk, and continued to perform all of the dutieshe had previously performed as receiving clerk. Collins, ashe credibly testified, after becoming warehouse foremanspent 90 percent of his workweek doing the work of areceiving clerk or other work usually performed by otherwarehouse employees, such as filling orders for deliveryand cleaning up the warehouse.In order to draw any conclusions as to Collins' positionin the warehouse, it is necessary to visualize the warehouseoperation.Merchandise was delivered by truck, unloaded,checked, and shelved. Customers, through salesmen or byphone, placed orders which were transmitted normally bythe warehouse foreman, Collins, to warehouse employeesto fill and prepare for shipment. Between 10 to 15 timeseach day Collins went into the warehouse office where hepicked upsalesinvoices and took them to the order fillerswho filled them for delivery. Collins stacked the salesinvoices in order of priority for delivery based upongeography or code number or whether the order wasmarked "rush." Using these sales invoices the order pickerstook the ordered items from the stock bins, the order wasboxed,sometimesweighed,andthe necessary paperworkcompleted.During the course of the day Collins andShipping Clerk Fennell, as well as Shipping Clerk Belluom-ini,on occasion, spotchecked completed orders ready forshipment to determine whether orders were being correctlyfilled.Each warehouseman was assigned a permanent position.Collins was the receiving clerk as well as foreman. Fennelland Belluomini were the shipping clerks. Bill Patterson andRobert May were the order pullers. New employees weretrained in the shipping procedures by Fennell andBelluomini and in the receiving procedures by Collins. But,although each warehouseman had a regular assignment, incertain circumstances, employees assisted on jobs otherthan their normal assignment. This is illustrated by thecredible testimony of Fennell: "Generally, I would come inin the morning, punch in, go straight to shipping and startshipping without any instructions from anyone. I just knewwhat to do. Everyone had their set jobs in the warehouse.Once in a while, a truck would come in with an exceptionalload, just a giant load, and if we didn't have more than oneguy [referring to Collins] taking the stuff off the truck, thewhole warehouse would, get behind. Instances like this Mr.Collinswould . . . ask for help." All of the warehouseemployees on occasion helped Collins to unload trucks.Likewise, Collins would neglect his receiving work to assistthe order fillers. The reason for this lies in the nature ofRespondent'sbusiness.Each day Respondent shippedbetween 100 to 150 orders averaging 10 or more itemswhich were received from about 100 hospitals. Respondentsold prompt service to its customers. Accordingly, Respon-dent gave customer delivery top priority which made itnecessary for Collins to help the order pickers prepare theirorders for delivery.It is undisputed that Heath, Little, and Collins eachissued directions to the warehouse employees. Heath andLittleminimized the frequency with which they directlyITo the extent that Little and Heath, particularly Little, immunized theamount of time they physically spent on the floor of the warehouse, they didnot impress me as sincere witnesses. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDspoke to the employees. I received the impression that theirtestimony was not reliable, that theywere underestimatingtheir direct contact with the warehouse employees. Collinscredibly testified that Heath and Little gave him orders torelay to the other warehouse employees, i.e., which ordersshould be given priority or which warehouseman should doa certain job. In the area of job transfersor assignmentsCollins had no discretion for, as previously described, eachwarehouseman had a permanentassignment.Collins'credibleand undenied testimony is that he had noauthority to transfer a warehouseman from one jobassignment to another, that either Heath or Little changedthe job assignments. On occasion, however, Heath or Littledid inform Collins that work, unrelated to the normalshippmg-receivingwork, had to be done; washing thebuilding's sign,cleaningout the sump pumps, sweeping theshipping-receiving dock, or carrying boxes from the office.Collins did this work himself or directed one of the otherwarehouse employees to do it. Also, in doing his job asreceiving clerk, Collins on occasion, particularly when alarge shipment arrived, directed one of the other ware-house employees to assist him in unloading the shipmentfrom the truck. The two of them apparently workedtogether and Collins did not have to instruct the employeewhat to do inasmuch as the work consisted simply ofunloading and counting boxes.In performing the part of his job which went with thetitle "foreman," Collins on a number oftimeswas ignoredby the warehouse employees and management. EmployeesRobert May and William Patterson admitted that at timesthey refused to obey Collins; they told Collins they weretoo busy doing their regularly assigned work to do what hewanted. Collins credibly testified that onseveral occasionshe complained to both Little and Heath about WilliamPatterson's insubordination and thathis complaints, ineffect,were ignored. Regarding May's insubordination,Collins credibly testified he complained to Heath and wasnever told by Heath whether Heath had ever spoken to, orreprimanded,May. William Patterson credibly testifiedthat he was never reprimanded by anyone forhis refusal tofollow Collins' orders.2 May, who I do not believe, vaguelytestified- that "once" he recalledbeingreprimanded for hisconduct toward Collins.3 Finally, in the middle ofNovember Shipping Clerk Fennell, while operating theRespondent's one forklift, refused Collins' request that hedrive the lift over to the receiving dock to receive somemerchandise which had just arrived. Fennell told Collinsthat he was too busy doing his job as shipping clerk,whereupon Little, who was in the area, orally reprimandedhim for not obeying Collins.On one occasion, December 1, Little ignored Collins'complaint that Robert May and William Patterson had onthat day punched in late, 12:30 p.m., and together had2Heath, Little, and AreaManager Patterson testified that on separateoccasions each reprimanded William Patterson for refusing to follow thedirections of Collins.When they testified on this point, each impressed meas an untrustworthy witness.William Patterson, the brother of AreaManager Patterson, admittedly opposed the Union, testified for Respon-dent, and impressed me as being friendly toward Respondent. He certainlyhad no motive to falsely deny that he was reprimanded for refusing to obeyCollins.Of the four witnesses on this point, in bearing and manner heimpressedme as the more reliable. Also,Inote that initially Heathimmediately taken a break until I p.m. This was inviolation of the Respondent's announced policy that twopersons could not take their break at the same time. Whenthisoccurred, it made Collins, Fennell, and Belluominimad, and Fennell prepared a written grievance which, insubstance, stated that May and Patterson without notifyingthe foreman had punched in at about 12:30 p.m. andimmediately left on break until 1 p.m. Collins 'took thegrievance to Little and complained about the conduct ofMay and Patterson. Little, the supervisor over thewarehouse, told Collins to talk with Heath about thematter. Because he was so busy, Collins had no time totake the matter up with Heath. On the same day, however,Collins received a reprimand from Little for engaging inthe same type of conduct which May and WilliamPatterson had engaged in without reprimand by Little.Little'smemo , of December 1 to Heath regarding hisreprimand to Collins' reads as follows:...Gregg Collins violated warehouse procedure asstated in directive of 10/31/71 (attached) in that heauthorized two persons to be on break at the sametime.Gregg Collins and MarkBelluominiwent to breaktogether leaving only John Fennell in the warehouseand causing all warehouse activity except shipping tobe stopped.Regarding the question of whether Collins had theauthority to discipline or to effectively recommend thediscipline of employees, the record establishes that Collins,as he put it, "chews out" warehouse employees. There is noevidence that he has authority to discipline or effectivelyrecommend discipline. Collins credibly testified, withoutcontradiction, that no one from management told him hehad the power to even orally reprimand employees.Moreover, the lack of response by Heath and Little toCollins'complaints about RobertMay and WilliamPatterson establish Collins' lack of authority to recom-mend discipline let alone administer it. Although there is aspace for the signature of the foreman on the Respondent'sreprimand forms and Collins did in fact affix his signatureto such forms, the evidence establishes that Collins playedno part in the decision to issue such reprimands. Thedecision to issue written reprimands was arrived at byHeath and Little either separately or together and Collinswas called in to affix his signature only after the decision toreprimand had been reached. He simply, in effect, rubberstamped the decision.Regarding the discharge of employees, there is noevidence that Collins had the authority to discharge or toeffectively recommend such action. Contrariwise, theundenied and credible testimony of Collins is that in thecase of the two employees who were terminated during histenure as foreman, he was not consulted about theirunequivocally testifiedthat Collinsonce or twice complained that WilliamPatterson,Bob May, and John Fennell were not obeying his orders and thatHeath did not reprimand any of these employees but simply told Collins itwas Collins'responsibility to get them to do their work.-3May was not an impressive witness. Moreover, Respondent adducedno evidence to support May's vague testimony.To the contrary, Heathadmitted that when Collins complained about May that Heath did notreprimand May1 CENCO MEDICAL/HEALTH SUPPLY CORP.127termination but learned for the first time about theirterminations after the fact.Regarding authority to either hire or effectively recom-mend the hire of employees, the evidence establishes nosuch authority vested in Collins.While Collins wasemployed as foreman, four employees were hired. All ofthem were hired either by Little or Heath or based upontheir joint decision. Of the four, only in the case of one wasCollins asked to make a recommendation. That was whenMarkBelluominiwas hired, at which time Collinsrecommended another applicant over Belluomini. Heathand Little overruled him and hired Belluomini. The onlytime Collins interviewed a prospective employee was in thecase of May's hire at which time Collins was present in thewarehouse office while May was being interviewed byHeath and Little. Collins at this time askedone insignifi-cant question.It is plain,and I find,from a composite ofthe testimony of Heath, May, and Collins that Collinsplayed no part in the decision of Little and Heath to hireMaya They made the decision independent of Collins.Regardingthe authority of Collins to adjustemployees'grievances or to effectively recommend such action,Collins had no such authority. Shipping Clerk Fennellcredibly testified that if he had a minor complaint, hewould -go to Collins about the matter but with majorcomplaints, he would go directly to Heath. The credibleand undenied testimony of Collins is that the employeeswould come to Collins first with their problems and Collinswould invariably transmit all of their complaints to eitherHeath or Little. When asked at the hearing to describe theproblemswhich employees brought to him, Collinstestified that once Fennell stated he was going to be latearriving for work and Collins went to Heath and asked ifFennell had permission to arrive late. In this connectionCollins' undenied and credible testimony is that he had noauthority to grant employees permission to take time offfrom work. When such requests were made, he relayedthem to Little, who either granted or denied the request.Finally, thereisnocontention or evidence that Collinshad authority to suspend, lay off, recall, promote, orreward employees or to effectively recommend this type ofaction.B.Discussionand Ultimate Findingson the Statusof Gregg CollinsSection 2(11) of the Act defines a supervisoras a personwho has authority "in the interest of the employer, to hire,transfer, suspend, lay off, recall, promote, discharge andassign,reward or discipline other employees, or responsi-bly direct them, or to adjust their grievances, or effectivelyto recommend such action, if in connection with theforegoing the--exercise of such authority is not merelyroutine or clerical in nature, but requires the use ofindependent judgment." Under settled law, the exercise ofsomesupervisory tasks in a merely "routine," "clerical,""perfunctory," or "sporadic" manner does not elevate arank-and-file employee into the supervisory ranks.PoultryEnterprises Inc. v. N.L.R.B.,216 F.2d 798, 801-802 (CA.4Collins was not paidsignificantly more than all of the other employees.He receivedonly $4a week morethanMay and$14a week more than5);N.L.R.B. v. Overnite Transportation Co.,308 F.2d 284,289-290 (C.A. 4, 1962);CommercialFleetWash, Inc.,190NLRB 326. Asthe legislativehistorymakes clear, theemphasis by Congress on the use of"independentjudgment"was designed to prevent the exclusion of "minorsupervisors" from the protection of the Act. Thus, inexplaining themeaning of Section 2(11), the SenateCommittee considering this section stated:In drawing an amendment to meet this situation[unionization of foremen],the committee has not beenunmindful of the fact that certain employeeswith minorsupervisory dutieshave problems which may justify theirinclusion in the Act.Ithas therefore distinguishedbetweenstraw bosses,leadmen,set-upmen,and otherminor supervisory employees,on the one hand, and thesupervisorvestedwith suchgenuinemanagementprerogatives as the right to hire or fire,discipline, ormake effective recommendations with respect to suchaction. [Emphasis supplied. S. Rep. 105 on S. 1126,80th Cong.,1st Sess.,p. 4.]In framing this definition,the committee exercisedgreat care,desiring that the employees herein excludedfrom the coverageof the Act be truly supervisory(ibidat p. 19).Finally,in measuringactual authority, it is settled law thattitlesare not controlling.N.L.RB. v. Gary Aircraft,368F.2d 223, 224, In. 1 (C.A. 5, 1966). Guided by theseprinciples and for the reasons set out below,I find that theevidence does not establish that Collins was a supervisorwithin themeaning ofSection 2(11) of the Act.The recordreflectsthat Collins had no authority to hire,transfer,suspend, lay off, recall, promote, discharge,reward, discipline, adjust grievances, or effectively recom-mend action as to any of these matters. Although he didassign and direct employees, it is equally clear from therecord that Collins' direction and assignment was of aroutine nature and did not necessitate the exercise ofindependent judgment.The warehouse employees performroutine tasks requiring little or no supervision.As employ-ee Fennell credibly testified, "I would come in, in themorning punch in, go straight to shipping and startshipping without any instruction from anyone.I just knewwhat to do.Everyone had their set jobs in the warehouse[emphasis supplied]."In assigning sales orders to the orderfillers, it is plain thatCollinsexercised no independentjudgment.Also significant is the fact that Collins,like theother warehouse employees, was hourly paid, punched thetimeclock, and other than having a higher rate of pay4worked under the identical terms and conditions ofemployment as the others. Collins spent 90 percent of histime doing the work of a warehouse employee, hardlyleaving him any time to"supervise." Finally,the admittedsupervisors,Heath and Little,were readily available at alltimes and frequently conferredwith Collinsas well asexercising their direct supervision over the warehouse. Inshort,in view of the routine nature of the warehouseoperation,the small number of employees involved, theWilliam Patterson. 128DECISIONSOF NATIONALLABOR RELATIONS BOARDclose proximity and availability of two statutory supervi-sors, one of whom (Little) exercised direct supervision overthe warehouse, and the position Collins occupied withinthe group, I find that Collins' authority with respect to theassignment or direction of work did not entail the type ofindependent judgment necessary to confer supervisorystatus. In view of the foregoing, I find that Collins at alltimes material was not a supervisor within the meaning ofSection 2(11) of the Act.In concluding that Collins was not a statutory supervisor,I have considered the fact that when designated warehouseforeman, he was informed by management that, "it was upto me [to] make sure that this stuff is out the door and thatstuff that came in the door was received, and make sure thepeople did their work," and that Operations ManagerLittle told the warehouse employees that Collins had fullresponsibility for the warehouse, that all problems shouldfirstbe taken to Collins before coming to Little and thatCollins could recommend the hiring and firing of employ-ees.Also, sometime in December, Area Manager Pattersontold Collins that the warehouse was his "baby," that Littlewould not be comingintothe warehouse any more andthat Collins was in charge. Likewise, at about this timePatterson told the warehouse employees that they shouldreport all their problems to Collins and that Collins in turnwould report them to either Heath or Little. Patterson alsotold them that Collins had the authority to hire and fire.5These statements by Collins' superiors to Collins and to theother warehouse employees,someof which clothe Collinswith the status of a statutory supervisor are unpersuasive,inmy opinion, because they were not supported byevidence. The statements by themselves constituted noth-ingmore than naked designations of "paper power." InOil,Chemical and AtomicWorkers InternationalUnion,AFL-CIO [Kansas Refined Helium Co.] v. N.LKB.,445F.2d 237, 243 (C.A.D.C., 1971), the court made thefollowing pertinent remarks on this issue:We agree that, beyond the statements or direc-tives themselves, what the statute requires is evidenceof actual supervisory authority visibly translated intotangible examples demonstrating the existence of suchauthority. InN.L. R. B. v. Security Guard Serv., Inc.,384F.2d 143, 149, 66 LRRM 2247, the Fifth Circuitsuccinctly stated the essential point:Whatisamisswith this argument which isbased on paper credentials is that there is a lack ofactual authority to match. The concept of supervisionhas some elasticity, but it must have substance and notbe evanescent.... A supervisor may have potentialpowers, but theoretical or paper power will not suffice.Tables or organization and job descriptions do not vestpowers ... .In sum, I conclude that while a number of allegations ofsupervisory authority have been made, the nearly total lackof evidence of authority actually exercised negates itsexistence.Oil,Chemical and Atomic Workers InternationalUnion v. N.L.R.B., supra,at 243-244.5 In considering Area Manager Patterson's comments to both Collinsand the employees, I cannot shut my eyes to the fact that such statementswere made at a time when Respondent was vigorously contending in therepresentation case that Collins was a supervisor and thus not eligible tovote in the representation election. SeeOil Chemical and Atomic WorkersIhave also considered the testimony of Respondent'switnessesWilliam Patterson and Robert May that theyconsidered Collins as not just the "foreman"-his title-but that they regarded him as the boss in the warehouse.Ido not believe them. Their conduct speaks much louderthan this testimony.6 These are the two employees who, aspreviously described, admittedly refused on more than oneoccasion to obey Collins. Also, contrary to their testimony,the record indicates that neither the employees nor Collins'superiors identified Collins with management. His termsand conditions of employment were virtually identical withthe other employees, employees who refused to take ordersfrom Collins were not disciplined by management, Collinswas expected to obey the same companyrulesas the otheremployees or be disciplined, the management ignoredCollins' complaints about the other employees, and Collinsspent almost all of his time performing warehouse worklike the others, including menial jobs such as sweeping up,leaving him no time to "supervise."Finally, in arriving at the conclusion that Collins was nota statutory supervisor, I have considered the fact that theRegionalDirector in the representationcase,afterahearing, found that Collinswas asupervisor within themeaning of Section 2(11) of the Act. The lawis settled,however, that the Regional Director's determination in therepresentation case, although it may have some relevancein this proceeding, is not controlling. SeeSpruce Up Corp.,181NLRB 721, andthe casescited at footnote 4. This isespecially true in theinstant casesince neither the GeneralCounsel nor Collins were parties to therepresentationproceeding. The sole testimony offered to shed light onCollins' supervisorystatuswas the testimony of AreaManager Patterson, who testified for Respondent and wasthe onlywitnesscalled in that proceeding. Collins did nottestify. Patterson's office is located in Los Angeles severalhundredmilesaway from the warehouse. He onlyinfrequentlycomesto the warehouse and does not appeartohave any direct knowledge of Collins' authority,knowledge possessed by Branch Manager Heath andOperations Manager Little, neither of whom testified in therepresentation matter.C.The Setting for the Alleged Unfair LaborPracticesRespondent, as previously indicated, distributesmedicalsuppliesfrom its warehouse located inBurlingame,California. During the period relevant to this case-Octo-ber 1972 to January 1973-the warehouse was staffed byapproximately four to five regular warehouse employees.The supervisory hierarchy-all of whom are admittedlystatutory supervisors-consisted of Area Manager RonaldPatterson, BranchManager Charles Heath, and Opera-tionsManager Kenneth Little. Little's employment at thewarehouse terminated on January 15, 1973. He assumed a-similar position with Respondent at another location andwas replaced by Jim Lietke.International Unionv. N.LR.B.,445 F.2d 237,243 (C.A.D.C.)6From my observation of both May and William Patterson, I receivedthe impression that in giving this testimony they were making a consciouseffort to slant their testimony in favor of the Respondent rather thanmaking a sincere effort to tell the truth. CENCO MEDICAL/HEALTH SUPPLY CORP.Four of the warehouse employees on October 26 andOctober 27 signed cards designating the Union as theirexclusive collective-bargainingagent.On October 27, theUnion filed a representation petition (Case 20-RC-11024)with the Regional Director seeking to represent and askingfor an election among a unit of warehouse employees. OnNovember 16, a formal hearing was held on disputedmatters raised by the petition. The Regional Director onNovember 27 issued a decision and direction of election,directing an election in a unit of all regular full-timewarehouse employees. The election was conducted onDecember 15. Of the approximately four eligible voters,two voted for, and twoagainst, the Union.It is undisputed that the Respondent was opposed to theUnion's effort to organize its employees. Area ManagerPatterson made this clear to Warehouse Foreman Collinsevenprior to the Union's organizational campaign.According to the undenied and credible testimony ofCollins,Union Representative Joe Dillon came to thewarehouse during September and arranged to meet withCollins for lunch at a coffee shop to discuss the Union.Later that same day Collins was designated foreman withan increase in pay, so, feeling guilty about having arrangedtomeet with the union representative, Collins toldPatterson a union representative had come into thewarehouse, and Collins had arranged to meet with him at acoffee shop. Collins asked if he should still keep theappointment. Patterson advised Collins not to meet withUnion Representative Dillon and warned, "next time anyunion man comes around here, tell me . . . and I'll throw awarrant on the SOB."D.The Alleged Interference,Restraint, andCoercionOn November 3, Area Manager Patterson, in thewarehouse office, asked Foreman Collins howmanyemployees had signed union cards and for the names of theemployees who had gone to the Union. Collins told himthat everyone had signed a union card and gone to theunion. Patterson asked, "whose idea it was," and Collinsreplied "all of us." Patterson asked for, and Collins gavehim, the name of the Union's representative. Pattersonthen asked if Collins had met the union representative thatmorning in the restaurant located across from thewarehouse. Collins denied this. The conversation endedwith Patterson inviting Collins out for lunch. Collinsrefused.On January 5, 1973, warehouse employee JonathanFennellmetwithAreaManager Patterson, BranchManager Heath, Operations Manager Little, and the newforeman, Robert May, in the warehouse office to discussan increase in his wages. During the course of theconversation, Patterson asked Fennell if he had heardanything more from Union Representative Dillon. Fennellsaid, "no." Patterson then asked if former employee JohnRich 7 "would be interested in pursuing the matter anyfurther" since the representation election was over. Fennell7 John Rich,one of the alleged discriminatees in this case, wasterminated on November 10 and was reemployed by Respondent onJanuary 2, 1973.8Fennell was one of theemployeeswho had signed a unioncard.As129told him "no." At this point Patterson asked, "you're notshitting me." Fennell assured him he was telling the truthwhereupon Patterson commented, "good, because youtried to f- me once.8 If you try and f-me, I'll f- back."The above-described conversations attributingcertainwords to Patterson is based on the credible testimony ofCollins and Fennell which was presented in a straightfor-ward candid manner. Fennell when he testified was in theemploy of Respondent. Patterson, who testified forRespondent, did not deny that either of the conversationstook place, nor did he give his version of either conversa-tion.He initially generally deniedinterrogatingemployeesabout the Union or about other employees' union activitiesand testified that he never threatened an employeeexpresslyor by implication in connection with theemployees' selection of a union. Later, during histestimo-ny, when specifically confronted with the alleged conversa-tionabout the Union attributed to him by Collins,Patterson admitted there was a "brief" conversation butevasively testified that he would rather not say whetherCollins' version was true or untrue. RegardingPatterson'sconversation,describedabove,withFennell,neitherHeath, Little, nor May, who were present and who testifiedfor Respondent, contradicted Fennell's version. Under thecircumstances, I reject Patterson'sgeneral denials andcredit the testimony of Collins and Fennell who impressedme as honestwitnesses.Branch Manager Heath admitted that on about January15,1973,while in the warehouse he asked warehouseemployee Fennell, "have you heard anything further fromthe Union?" and that Fennell replied "no." Heath did notexplain what compelled him to ask the question. Earlierthatmonth, on January 11, 1973, according to theundenied and credible testimony of Fennell, Jim Lietkewhile in the warehouse asked, "have you heard anythingfrom the Union?" and Fennell answered "no." Respondentdenies responsibility for Lietke's conduct urging that hewas not a statutory supervisor. Lietke was Respondent'spurchasing agent at the warehouse until OperationsManager Little, an admitted statutory supervisor,left inJanuary 1973 at which time Lietke assumed the position ofoperationsmanager.Little testified that while he officiallyleft the warehouse's payroll on January 15, 1973, that asearly as the first week of January 1973 he had ceasedparticipating in the operation of the warehousesince hewas actively preparing to move to his new location, andthat Lietke in fact took over the position of operationsmanager either on January 6 or January 7, 1973. Accord-ingly, I find that at the time he interrogated Fennell thatLietke was a supervisor within themeaning of Section2(11) of the Act.Last, on October 30, warehouse employee Fennell withForeman Collins was called to the warehouse office atwhich time, in the presence of Little, Heath, and Patterson,they were asked to affix their signatures to a series ofwritten reprimands which were being issuedtoFennell.Fennell and Collins refused to sign thereprimands,previouslyindicated,Collins earlyinNovember in response to AreaManager Patterson'squestions told Patterson that all the employees,including Fennell,had signed union cards and gone to the Union. 130DECISIONSOF NATIONAL LABOR RELATIONS BOARDexplaining that their union representative had warned themnot to sign written reprimands. At this point Area ManagerPatterson asked Fennell for the name of the unionrepresentative who had given them this advice. Pattersonexplained that the reprimands had nothing to do with theUnion, that he refused to recognize the Union and againrepeated that the signing of the reprimands had nothing todo with the Union. The foregoing is based on the credibleand undenied testimony of Collins.1.Discussion and conclusions as to the allegedinterference, restraint, and coercionIt is well settled that in considering the legality ofinterrogation, the ultimate test is "whether, under all thecircumstances, the interrogation tends to restrain orinterferewith the employees in the exercise of rightsguaranteed by the Act."Blue Flash Express, Inc.,109NLRB 591, 593. However, in deciding this question, as theSupreme Court has observed, any assessment of the impactof employer speech "must take into account the economicdependence of the employees on their employer, andnecessary tendency of the former, because of thatrelationship, to pick up intended implications of the latterthat might more readily be dismissed by a more disinterest-ed ear."N.L.R.B. v. Gissel Packing Co.,395 U.S. 575 at 617(1969). And, the Ninth Circuit has observed, "interrogationas to union sympathy has been held to violate the Actbecause of its natural tendency to instill in the minds ofemployees fear of discrimination on the basis of theinformation the employer has obtained."N.L.RB. v. WestCoast Casket Company,205 F.2d 902, 904 (C.A. 9).Guided by the above principles, and for the reasons setout below, I find that Respondent, as alleged in theconsolidated complaint, violated Section 8(a)(1) of the Actby Area Manager Patterson's interrogation of Collins onabout November 3; his interrogation of Fennell on aboutJanuary 5, 1973; Branch Manager Heath's interrogation ofFennell on about January 15, 1973; and by OperationsManager Lietke's interrogation of Fennell on January 11,1973. I further find, for the reasons set out below, thatRespondent, through Patterson, as alleged in the consoli-dated complaint, violated Section 8(a)(1) of the Act onabout January 5, 1973, by threatening Fennell withreprisals if he supported the Union.The interrogation of Collins about his union activitiesand sympathies was conducted by Area Manager Patter-son, the ranking company official, in the locus ofmanagerial authority-the warehouse office. Pattersonquestioned Collins not only about his own involvement inthe Union but questioned him about the union sympathiesand activities of the other warehouse employees. There isno question that Patterson did not have, and did notsuggest to Collins that he had, any legitimate reason forquestioning him, and it is undisputed that Patterson didnot give Collins any assurances against reprisal. Addition-ally,at the time of the questioning Collins knew, asindicated earlier in this decision, that AreaManagerPatterson was opposed to the Union. In the light of thesecircumstances, I am convinced that the interrogation ofCollins by Patterson reasonably tended to restrain orinterfere with the employees in the exercise of their rightsguaranteed by Section 7 of the Act. I do not believe,however, as contended by the General Counsel, that eitherthe substance or context of Patterson's further ambiguousremark to Collins, "make sure when you come at me youhave both barrels loaded," establishes an implied threat ofreprisaland will recommend that this portion of theconsolidated complaint be dismissed.Area Manager Patterson's interrogation of Fennell on orabout January 5, 1973-asking if he had heard anythingmore from the union representative-was conducted bythe ranking company official in the warehouse office, thelocus of managerial authority, and in the presence of theentire supervisory staff. There is no question that Pattersondid not have, and did not suggest to Fennell that he had, alegitimate reason for asking this question which in myopinion by its very nature was calculated to elicit aresponse concerning Fennell's union activities or hisfeelings toward the Union. Also, it is undisputed thatPatterson did not give Fennell any assurancesagainstreprisal.To the contrary, after Fennellin response toPatterson's question had indicated that he had not heardanything more from the Union, Patterson warned that if hewas not telling the truth, Patterson would retaliateagainsthim. Patterson did not say this in those words.But, it isclear that when Patterson's obscene threat, "you tried tof- me once. If you try and f- me again, I'll f- back," isconsidered in the context of the entire conversation, therecan be no doubt that the statement was calculated to makeclear to Fennell the Respondent's intolerance of the unionactivities,and to vividly illustrate the risk of pursuingunion organization. Accordingly, I find that Patterson'sobscene statement constituted a none-too-subtle threat ofeconomic retaliation against Fennell if he supported theUnion and, therefore, as alleged in the consolidatedcomplaint, violated Section 8(a)(l) of the Act. I furtherfind that in the context in which it occurred thatPatterson's interrogation of Fennell at the same meetingreasonably tended to restrain or interfere with Fennell inthe exercise of his rights guaranteed under Section 7 of theAct, and thereby violated Section 8(a)(1) of the Act.The interrogation of Fennell by Branch Manager Heath,who on about January 15, 1973, asked, "have you heardanything further from the Union," and by OperationsManager Lietke on January 11, 1973, who asked, "haveyou heard anything from the Union," as was the case withthe acts of interrogation previously discussed, served nolegitimate purpose and was accomplished by no assurancesagainst reprisals.Also, these two acts of interrogationcannot realistically be viewed as separate acts but must beconsidered as a pattern of interrogation directedagainstFennell. On about January 5, January 11, and January 15,1973, Fennell on separate occasions was asked, in effect,by representatives of Respondent whether he had been incontactwith the Union. The continuous interrogationsuggeststhat the Respondent did not believehis denials.Indeed, as previously described, Area Manager Pattersonopenly expressed his skepticism and threatened Fennellwith reprisals if he was not telling the truth but was stillsupporting theUnion. In the light of the foregoingcircumstances, I find that the interrogation of Fennell byHeath and Lietke reasonably tended torestrainor interfere CENCO MEDICAL/HEALTH SUPPLY CORP.with Fennell in the exercise of his rights guaranteed underSection 7 of the Act and thereby violated Section 8(a)(1) ofthe Act.Thisleavesone allegation of interference, restraint, andcoercion alleged in the consolidated complaint, namely,that Respondent, through Area Manager Patterson, toldemployees that the Respondent would not recognize orbargain with any union selected by the employees. Theevidencedoesnot support this allegation. It establishesthat employees told Patterson that they would not signwritten reprimands on the advice of the Union''s represent-ative.In response,Patterson asked for the name of theunion representativewho had given them this advice,noted that Respondent refused to recognize the Union, andassured the employees that the reprimands had nothing todo with the Union. The remarks of Patterson, viewed in thecontext in which they occurred, do not convey the thoughtthat it would be futile for the employees to support theUnionsincethe Respondent had already decided not torecognizeit even if selected by a majority of the employees.Under the circumstances, I find nothing in Patterson'sremarks which would reasonably tend to interfere with,restrain,or coerce employees in the exercise of theirSection 7 rights, and shall recommend that this portion ofthe consolidated complaint be dismissed.E.TheDischargeof John RichJohn Rich was hired by Respondent on October 24, andon October 26 at the Union's office he signed a unionauthorization card. On about November 3, in response toArea Manager Patterson's interrogation, Foreman Collins,as described above, revealed that all of the warehouseemployees had signed union cards and gone to the Union.Richwas discharged on November 10. The GeneralCounsel contends that Rich after he began work waschanged from a regular to a temporary employee and wasthendischarged because of his union activity. TheRespondent urges that Rich was hired as a temporaryemployee to conduct a so-called freight weight study andwas discharged when this project had been concluded.The record in my opinion supports Respondent'sdefense. The principal witnesses for Respondent-HowardSwiger, Ronald Patterson, and Ken Little9-who testifiedabout the significant events leading up to and surroundingRich's hire and discharge impressed me as making anhonest effort to accurately present the relevant events andconversations. In addition, their testimony was in mostimportant instances internally consistent, largely in agree-ment with one another,, and they did not demonstrateevasiveness or inadequate memory. In contrast, John Richexhibited a poor memory and did not impress me as beinga reliable or trustworthy witness. On the important subjectof his hire, at first he adamantly insisted that he wasinterviewed, completed his employment application andwas hired, all on the same day. On cross-examination heeventually admitted this was not true. Also, on cross-examination Rich admitted that before he was hired thatOperationsManager Little in discussing his employment9 The bearing, delivery and manner in which Little presented histestimony relating to matters concerning Rich stands in sharp contrast to his131had told him that the Respondent due to incorrect weightshad a "very serious" problem on freight rates. Onlyreluctantly did Rich testify that during his employment hein fact did conduct a freight weight study, that Little hadstated Rich would work directly with him on the freightweight study, and that Little on a number of occasionsdiscussed the study and went over the figures with Rich.Also significant is the fact that shortly after he began workRich, without protest, signed a form for Respondent whichin substance stated that he had been hired as a temporaryemployee and would be terminated after 30 days. Also, atthe time Rich was discharged, it is undisputed that headmitted that he had known he had been employed onlyon a temporary basis. Rich's explanation, "I didn't think itmeant anything," for signing without protest the formsaying he was only a temporary employee who would beshortly discharged is an absurd explanation. Rich did notexplain why at his discharge interview he agreed that hehad been only hired on a temporary basis rather thanexplain that this was untrue. For the' foregoing reasons, Ihave not credited Rich's testimony where it conflicts withthecredible testimony of Little and Area ManagerPattersonconcerning the events leading up to andsurrounding his employment and termination. The factspertinent to Rich's hire and discharge follow.Respondent's treasurer is Howard Swiger whose office islocated in Chicago, Illinois. In connection with thepreparation for the budget for the last quarter of the fiscalyear, Swiger in the middle of October visited the Respon-dent's western division and conferred with Ronald Patter-son, the area manager for this division. On or aboutOctober 18 when Swiger was at the warehouse, one of thesalesmen complained that in his opinion excessive freightcosts were being deducted from his commissions. Respon-dent in shipping customers' orders uses outside truckingcompanies and assumes the freight expenses, charging onethird to its salesmen and absorbing the rest of the cost.Later that day, Swiger met with Area Manager Pattersonto discuss the budget for the last quarter at which timeselling expenses, among other items, were discussed. Inconnection with these expenses, Swiger reviewed freightcosts and reached the conclusion that they seemed high.Swiger and Patterson went into the warehouse anddetermined that excessive weights were being `given toorders, particularly, the heavier bulk items. They decidedthat a temporary employee should be employed to conducta study of the weights of the various items sold byRespondent with the aim of developing standard weightsfor the different classification of goods, and to obtain moreefficient and cheaper freight service. Two hundred dollarswas budgeted for the hire of an employee to conduct sucha study. At this point, on October 19, Patterson directedOperations Manager Little to hire a temporary employee toconduct a freight study. He told Little this job would lastfor about 3 weeks and explained the type of study he hadin mind. Patterson, who left that day with Swiger to returnto his office in Los Angeles, also informed Little that hewould keep in touch with him to determine the progress ofthe study.untrustworthy testimony given in connection with the status and dischargeof Collins. 132DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to Patterson's instructions, Little contactedseveralapplicantswho previously had completed jobapplications.One of the applicants was John Rich, whohad filled out an application on October 17. Littleinformed the applicants, including Rich, that the Companyhad a position available for a month of temporary workand if they were interested to come for an interview. OnOctober 20, Little during his interview with Rich told himthat the job available involved doing a freight rate studywhichwould take about 3 weeks. Rich apparentlyindicated he was interested because on October 23 Littlenotified him to start work on October 24. On October 24,Rich started work at which time he filled out a W-4form.10 The same day Little told Foreman Collins thatRich would be working on a project concerning freightrates andthat since the project was a temporary and aspecial one,that Rich would report directly to Little. And,later that day, Little introduced Rich to the warehouseemployees,explainingto them that Rich would be workingon a specialproject, weighing all the merchandise, andasked if they would give him a helping hand.11Rich after 1 week of employment was called into theoffice and in thepresenceof Little, Heath, and Collins wasgiven a slipof paper which,in substance, stated that Richhad been hired as a temporary employee for 30 days andthat he would also help ship rush orders. Heath told Richthat if he understood the paper to sign it. Rich read andsigned the paper without comment.At work Rich conducted a freight study. Admittedly, "hewas in chargeof all weighing," and on a number ofoccasionsLittle discussed the study with Rich. Initially, thestudy was conducted inefficiently. Rich simply analyzedthe sales orders which totaled between 100 and 150 eachday which he then transmitted to Little. During the secondweek of Rich's employment, Little complained about thedifficulty of working with such a large numberof salesorders and Patterson suggested that the pertinentinforma-tion be abstracted from the sales orders and with theweights be placed on one form, called a daily weightreport. Thereafter, the pertinent information was abstract-ed from thesales ordersand, along with the weights,placed by Rich on the daily weight report.In the meantime,Patterson and Little by phone had beendiscussingthe progress of the freight study. On Wednes-day,November 8, Patterson personally came to thewarehouseand on November 8, November 9 and Novem-ber 10 reviewed the results of the study and on November10 arrived at the conclusion that a sufficient amount ofinformation had been secured to enable the Respondent toremedy thesituationconcerningexcessive freight expensesand to arrive at a more efficient and economical system forshipping orders. Accordingly, on Friday, November 10,Pattersontold Rich to come to the office at the end of the10Littlecredibly testifiedthat Richwas not given and did not completean enrollmentcard for group insurance.11 I rejectCollins'testimony that Little did not tell him Rich'semploymentwas temporaryon a specialproject, or that Little did not, asdescribed above,introduce Rich to the warehouse employees.Of the twowitnesses,Little appeared to be the more reliable as to what was said onthese occasions.Moreover,on the matterofRich's introduction to theemployees,warehouse employee William Patterson substantiallycorrobo-ratesLittle's version.On the other hand, I reject Little's testimonygiven inresponse to a leading question that hespecifically told Collinsthat Rich wasworkday and to bring the daily weight report. Rich at theend of the day went to the office at which time Pattersonlooked through the entries in the report made that day, toldRich he had done an outstanding job, that was all theyneeded him for, and that he was terminated, explaining,"you understand that we hired you as a temporaryemployee."Rich answered, "yes," and that ended theconversation.On January 2, 1973, Rich was rehired by Respondent.Heath told Rich that there was a job opening and if Richneeded a job he could return to work. Rich accepted.In summation, I find that on October 24 in hiring Rich itwas the intent of Respondent, understood by Rich, that histenure of employment was to be only temporary for about3 weeks until he completed the freight weight study.12 Richwas discharged when the study was completed. Theevidence does not establish that subsequent to Rich's hiretheRespondent decided to retain him as a permanentemployee. Nor, does the evidence preponderate in favor ofa finding that the reason Respondent did not retain Richas a permanent employee was because of its union animus.In this regard, I have considered that in addition toconducting the freight weight study Rich was processing allof the Respondent's rush orders, was regarded by Respon-dent as an excellentemployee, that Respondent only 2days before Rich's termination hired a regular warehouseemployee, Robert May, to perform work that Rich couldhave performed, that Respondent was opposed to theUnion and had learned that Rich had signed a union card.These are circumstances which point to a relationshipbetween Respondent's opposition to the Union and itsfailure to retain Rich as a regular employee. But, on theother hand, Respondent when its next opening occurredimmediately reemployed Rich and, regarding the reasonfor not retaining Rich rather than hiring May, OperationsManager Little credibly testified that Rich was consideredfor the job but that May was hired because he had moreexperience as a warehouseman, 5 years to Rich's 4 months.In view of the foregoing, and the whole record, I findthat the evidence presented does not show that theRespondent reduced Rich's status from a regular totemporary employee or violated Section 8(a)(3) of the Actin its termination of Rich, and shall recommend that thisportion of the consolidated complaint be dismissed.F.The Discharge of Gregg CollinsGregg Collins began work for the Respondent inFebruary as a receiving clerk, and in September was givenan increase in pay and promoted to the position ofwarehouse foreman after he conducted himself in asatisfactorymanner in this position during a 2-week trialperiod. Collins was promoted to foreman because Respon-going tobe employed for only 3 or 4 weeks.12 I am mindful of the fact thatRich did workother than the freightweight study-handled all the rush orders-and that Respondent soon afterit learned that Rich signed a union card had him sign a form stating he washired asa temporaryemployee.However, these circumstances raise asuspicion in my mind at the most,and such is not sufficient to support afinding that Respondent initially hired Rich as a regular employee andthereafter reduced himto temporarystatusbecause itlearned hesigned aunion card. CENCO MEDICAL/HEALTH SUPPLY CORP.133dent considered him an above average employee- AreaManager Patterson testified that Collins' performance as areceiving clerk had been excellent, that Patterson hadreceived reports from Collins' superiors that he was anexcellent employee and that Patterson's periodic directinvolvement with Collins had been "very favorable." 13Collins was foreman until January 2, 1973, at which timehe was replaced by warehouseman Robert May. Incontrast to Collins, who was openly pro-Union,Mayopenly expressed his opposition to the Union, May'sopposition to the Union was common knowledge in thewarehouse and May testified that it was possible that heexpressed his antiunion views to either Heath or Little.Collinswas out sick with the flu during the last 3workdays in December. Upon his return to work onJanuary 2, 1973, he was notified that he had been demotedtowarehouseman and replaced as foreman by May.Collins initially received this news from May.Mayexplained to Collins that Respondent intended to dischargeCollins but May had talked Heath and Little into retaininghim as a warehouseman. When Collins asked why Heathor Little had not notified him of his demotion, Mayanswered that they thought May was "more fit" to give thenews to Collins. Later that same day or on January 3,Heath at a meeting in the office notified all of thewarehouse employees, including Collins, that May was theforeman, that Collins had been demoted to receiving clerkand would continue to receive the same rate of pay. Also,Heath on January 2, when he reemployed Rich, accordingto Rich's credible and undenied testimony, told him thatMay was the new foreman, explaining that the Companythought May could handle the, job better than Collins andCollins' demotion should not be considered as a type ofdiscipline, that it did not mean that Collins was going to bedischarged, but all it meant was that Collins would justhandle the receiving work. Collins worked as the receivingclerk for I or 2 days at which time he was reassigned to thejob of shipping clerk and shipping clerk Fennell wasassigned the job of receiving clerk. On Thursday, January4,Collins was notified by Heath he was discharged. Eithershortly before or after he was so notified, Foreman Maytold him the decision to discharge him was made by AreaManager Patterson, that it was not the idea of either Heathor Little.Heath spoke to Collins about his discharge onJanuary 4 in the office in the presence of Little and Lietke.Heath told him he was discharged for basically threereasons, namely, he was not doing his job as foreman, notdoing his job as receiving clerk, and he had not called inwhen absent with the flu. When Collins asked for proof to13One of the persons who presumably report to Patterson about thework of Collins was Branch Manager Heath,inasmuch as at the time ofCollins' promotion Operations Manager Little was newly hired and withoutknowledge of Collins' work as a receiving clerk Heath,however, testifiedCollins was never a good warehouseman but just average I reject thistestimony. In general Heath was not an impressive witness. I do not believeRespondent would promote an average employee to the job of foreman witha raise in pay. To the contrary, I credit Area Manager Patterson that he wastold that Collins was an excellent employee and find that in factRespondent considered Collins a good,if not an excellent,employee.14The conversations described above relating to the demotion of Collinsand his discharge are based on the credible testimony of Collins.15The testimony of Heath on what he concluded from the fact thatCollins on October 30 refused to sign written reprimands on the advice ofthe union representative illustrates his lack of candor. At first whensupport the contention that he did not perform the work ofreceiving clerk,Lietke stated that he had one box ofreturned goods--damaged goods-which had been deliv-ered in June which had not been received.i4General Counsel contends that in demoting Collins onJanuary 2, 1973, and in discharging him on January 4,1973,Respondentwasmotivated by Collins' unionactivity.Respondent urges that Collins was in fact neverdemoted but in effect was discharged on January 2, 1973,and was not notified of his discharge until his finalpaychecks arrived from the Company's home office,January 4, 1973.Collins, as previously described, signed a union card onOctober 26. On October 28, Respondent received a copy ofthe representation petition filed by the Union asking for anelection among the warehouse employees. On October 30,Collins informed Heath, Little, and Area Manager Patter-son that on the advice of the union representative he wouldnot sign the written reprimandsbeing issuedto employeeFennell.15On November 3, as previously described,Collins informed Area ManagerPattersonthat he hadgone to the Union's office with the other employees andhad signed a union card. And, it is admitted that onNovember 16 at the hearing in the representation proceed-ing the Union's representative told Area Manager Patter-son in the presence of Heath that Collins was the employeewho had contacted the Union and initiated the unionactivity. Based on the aforesaid undisputed evidence, I findthatRespondent on October 30 learned for the first timethatCollinswas an- active union adherent and onNovember 16 learned that Collins was the employeeresponsible for the Union's organizational campaign.The credibilityissuesraised in connection with thetestimony relating to Collins' demotion and discharge, asusualin cases of this nature, are difficult and important.General Counsel's principalwitnesswas Collins.Respon-dent's principal witnesses were Heath, Little, and May. Ihave no hesitancy in crediting Collins over Heath, Little,and May wherever their testimony conflicts. Also, I do notcredit the testimony of Heath, Little, and May whenever itis not supported by the record asa whole. When presentingtheir testimony, Heath, Little, and May to my eyes did notmake a good impression, each one created the impressionthat they were evading or intentionally falsifying. Collins,when testifying about his employment and the, eventssurrounding his discharge, impressedme as a sincerewitness. I will now set out and discuss the Respondent'sdefense.The decision to discharge Collins was made by Heath,questionedby Respondent'scounsel he testified this conduct did notindicate to him that Collins was sympathetictoward the Union. He wasthen asked, "are you testifyingnow that when a man tells you he's not goingto engage in a certain act of conduct because the Union business agent hasso instructedhim, that did not make you reach anyconclusionthat maybethisman wassympathetic toward the Union," andanswered, 'Twaswondering.I didn't cometo any definiteconclusion that he wasdefinitelyinvolvedwith the Union or supported the Union." At which pointRespondent's counsel, realizingapparentlythe absurdity of Heath's answer,once again asked Heath, "But you at least knew at that timethat maybe hewas sympathetic,is that correct,"and onlythen did Heathreluctantlyadmit thathe knew"maybe" Collinswas sympathetic toward the UnionHeath in generaldid not impressme as an honest witness. He seemed to bemore interested in slanting histestimonyin a mannerfavorable toRespondent. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho testified that he discharged him because he was notdoing his job properly and because his attendance recordwas extremely poor. Collins, as previously described, spent90 percent of his time performing the work ofa receivingclerk.Heath distinguished between Collins' work asreceiving clerk from his performance as a foreman,testifying that he was discharged because of his unsatisfac-tory performance as a foreman.Regarding Collins' poor job performance, in July Collinsreceived one reprimand for a reason not disclosed in therecord. According to Heath, no reprimands were issued toCollins in August or September or October. Then, onNovember 1 or 2, Heath in the warehouse in Little'spresence told Collins that he wanted the warehousesquared away within a week. Heath specifically informedCollins that he felt there was an intolerable amount ofmerchandise which had been unloaded from trucks buthad not been shelved, it was sitting on the warehouse floorin the shipping crates. Collins replied that he could nothandle the situation as there was not enough help.16 Heathand Little in effect testified that Collins failed to square thewarehouse away and this was what, in part, led to hisdischarge 2 months later. Collins admits that boxes ofmerchandise sat on the floor for weeks before beingentered as received and placed in the storage bins orshelved.The reason was that the Company gave toppriority to the filling and shipment of customer orders.17Respondent's witnesses stressed the fact that its customersexpected,and Respondent sold, not simply medicalsupplies but prompt service. The credible and undeniedtestimony of Collins is that the reason for his failure topromptly receive and stock the incoming goods was thatBranch Manager Heath would direct him to leave thereceiving work and to pull orders for delivery to customers.Since Collins-was the only receiving clerk, the incomingfreight stood around. Collins also credibly testified that hetold Heath that it was impossible for him to receive goodsifHeath expected him to pick orders, he could not do twojobs at the same time.Regarding the November 2 warning to Collins to get thewarehouse squared away in 1 week, Heath testified that hedid not feel that Collins would carry out these instructionsso he decided on November 2 to keep track of Collins'errors of commission and omission and from that datedocumented in writing all of Collins' derelictions. Thesedocuments and Heath's admission at the hearing establishthat the only reprimands given Collins by Heath fromNovember 2 until his discharge 2 months later were thefollowing four. On or about November 10 Collins wasreprimanded for erring in filling a customer order; heincluded two boxes of an incorrect item. On or aboutNovember 13 he was reprimanded for his delay inanswering the request of the purchasing department toinventory certain items. On or about November 13, he wasreprimanded for checking an order as being completelyreceived when in fact certain items were not included. And,on November 20, reprimanded for marking as received twoeye shields of a certain kind when in fact only one wasincluded in the shipment. These are the only reprimandsgiven Collins by Heath from November 2 through hisdischargeon January 4, 1973. They can hardly beconsideredsignificantby any standards. What is signifi-cant-in viewofHeath'swarningof November 2 thatCollins had 1 week to get the warehouse squared away-istheabsence of any documentation or reprimand onmatters dealingeither with the condition of the warehouseor the failure by Collins to promptly receive merchandise.Heath did not explain thisomission. I find that the reasonis that Heathrealized that on itsface such a warning givento Collinswouldhave been absurd for, as Collins testified,Heath knew that Collins'failure toreceive in a timelymanner the incomingfreightwas excusable, it was moreessentialforCollinsto assistwith the preparation andshipmentof orders.Regarding the events which led up to Collins' discharge,Heath testified that during the absence of Collins with theflu during the last week in December that Heath and Littlereviewed the warehouse and testified they found "numer-ous" errors indicatingCollins was not much of a foremanand was not much of a warehouseman. Heath's testimonyis lackingin detail.He did not describe any of the alleged"numerous" errors. He did specifically testify that "someweeksprevious" he had asked Collins to straighten out thereceiving file and that when Collins did not do so the fileswere removed to the purchasing department and thepurchasing department since that time had kept these files.Either this event took place prior to November 2 or if itoccurred subsequent, Heath did not feel at the time thatCollins wasat fault sinceno documentation was made orreprimandissued.That the episode with the receiving filestook place long beforethe weekprior to Collins' dischargeis borne out by the fact that Little, who in his descriptionof what Little and Heath found wrong with the warehouseduring thelatter partof December made no mention of thereceivingfiles.In short, I do not believe Heath's generalstatementthat he foundnumerousundescribed errors inthe warehouseattributable to Collins.Regarding Collins' absenteeism, it is undisputed thatcountinghis 3-day absence the last week in December,Collins was absent approximately 11 days. The majority ofthese absences took place prior to September. He wasabsent duringSeptember once, in October once, and wasnot absent in November. Collins had no telephone, whichRespondent knew, and for that reason on some of hisabsences Collins' did not notify the Respondent. Littletestified that when Collins was absent on the two occasionsinSeptember and October he failed to phone thewarehouseand Little onthose occasionstold Collins hewanted him to phone in when absent. There is nocontention that Little ever reprimanded Collins over hisabsencesand I credit Collins' testimony that he was neverreprimanded about hisabsenteeism-118During his 3-dayabsence in December it isundisputed that during the last 2days a friend of Collins notified Operations Manager Little16The above-described November 1 or 2 conversation is basedon theAs notedearlier,I believe Collins.undemed testimony of Heath and Little. They also testifiedthe conversation17 I note that it is undisputed that during all timesmaterial Respondent'soccurred on October 27. Collins did not deny that sucha conversationtooksales were increasing.place but specifically denied it took place on October 27,testifying that hera I do not credit the testimony of Heath that on "numerous" occasionswas positive it took place after the weekend and on either November 1 or 2.he spoketo Collins about his absenteeism, thathe told him "many times" he CENCO MEDICAL/HEALTH SUPPLY CORP.135that Collins would be absent for the reason he had the flu.There is no contention or evidence that the Respondentdisbelieved Collins' assertion he was sick with the flu orthat he was not in fact sick- In summation, Respondent didnot reprimand Collins about hisabsenteeismand afterCollins became foreman, his attendance record was gooduntilhe came down with the flu in the last week inDecember. The only concern ever exhibited by Respon-dent about Collins' absenteeism was the fact that becausehe had no phone he was not always able to notify theCompany he was going to be absent. But, duringhis lastabsence Collins did notify the Company. Based on theforegoing, I find that Heath did not consider Collins'attendance record, as he testified, "extremely poor" andfurther find that Collins' attendance record was not one ofthe reasons which motivated Heath to discharge Collins.OperationsManager Little testified that he, in effect,caused the discharge of Collins, that on December 28 hewent into the warehouse with Heath and at that time,based on Collins' record of absenteeism and the generalunsatisfactorystateof the warehouse, recommendedCollins be discharged and replaced by May. According toLittle, the warehousewas in a stateof utter chaos; theaisleswere blocked with merchandise, merchandise wasfalling down, merchandise was rolling out 'of open cases,and "things like that." This stateof affairs,Little testified,had existed for the past 2 months. Heath told Little that hewould take his recommendation under advisement. Laterthat same day Heath informed Little that he agreed withLittle and had decided to discharge Collins and had sentforCollins' final check. Heath in his testimony neitherdirectly nor indirectly suggests that Little made any kind ofa recommendation to him on December 28 or onanyotherdate concerning Collins' discharge. I do not believe thisomission by Heath of such an essential fact relating toCollins' discharge was here forgetfulness. I do not believethat Little, who, like Heath, impressed me, as an untrust-worthy witness, madeanysuch recommendation or thatthewarehouse on December 28 was in the conditiondescribed by Little. If such a chaotic state of affairs hadexisted for 2 months and the Respondent believed Collinswas at fault, it is clear Collins would have been reprimand-ed.As previously indicated, Heath did not so reprimandCollins, and Little specifically and unequivocally testifiedthat he issued only two reprimands to Collins, neither ofwhich were connected with the unsatisfactory condition ofthewarehouse described by Little and attributed toCollins.19 In fact, I am convinced that the first of these tworeprimands was motivated by Little's knowledge of Collins'union activity. On December 1, Collins was reprimandedfor going on his break with employeeBelluomini inviolation of the Company's policy that employees taketheir breaks one at a time. Earlier that same day Little hadignored the same type of conduct by employees May andWilliam Patterson. Little did not explainthe reasonfor thishad to call in even if it meant going to a pay booth. Nor do I credit Heath'stestimony that the Company,regarded Collins' absenteeism as a problemfrom "day one."19This was Little's initial testimony.Later he testified that he spoke toCollins on otheroccasions regarding the state of disorganization of thewarehouse.I'do not credit this testimony. When he gave it, I received theimpression it was contrived.disparate treatment. Under the circumstances, I find thatthisreprimandwasmotivated by the Respondent'sopposition to Collins' known union activity. The secondreprimand was issued by Little to Collins late in Novemberor December because Little had observed Collins drivingthe forklift in a negligent manner. In short, Little, after theNovember 2 discussion between Heath and Collins, didnot reprimand Collins about his failure to receive merchan-dise or about the alleged unsatisfactory condition of thewarehouse.I am of the opinion that the reason Little did not soreprimand Collins after the November 2 meeting was that,likeHeath, Little realized Collins was right, that it was notpossible for one person to keep up with the receiving, whilepreparing orders for shipment, as well as doing the work ofwarehouseforeman.Thus, when asked at the hearing whyhe felt Collins was responsible for the unsatisfactorycondition of the warehouse, Little answered, in substance,thatCollins failed to take the initiative to move otherpersons from their jobs and have them assist him with thereceiving.The only other employees available, however,were those whose work was connected with the preparationand shipment of orders. Little did not explain who wassupposed to do their jobs while they received. Also, aspreviouslydescribed,Collinsdid in fact have otheremployees help him with the receiving. Indeed, on morethan one occasion, when WilliamPattersonand RobertMay refused to help Collins with the receiving, Heath andLittle ignored Collins' complaints about their refusal. InfactMay, who testified for Respondent, testified that thereason he believed Collins was a poor receiving clerk washe did exactly what Little accused him of not doing,namely, taking the initiative and directing other employeesto help with the receiving work. Specifically, May testifiedhe felt Collins was a poor receiving, clerk because ratherthan do the work himself that Collins asked Patterson andMay for assistance. Hardly consistent with the testimonyof Little. In short, I find that Little is not telling the truth,that he did not recommend Collins be discharged and didnot consider Collins was performing unsatisfactorily eitheras a warehouseforeman oras a receiving clerk.20Respondent called Robert May, the employee whoreplaced Collins as foreman, to support the testimony ofHeath and Little that Collins was an unsatisfactoryemployee.May testified that in his opinion Collins was apoor worker, but when asked to put flesh and blood on thischaracterization was only able to testify to two incidents.Twice Collins, according to May, stacked incoming freightin the receiving area and left it for May and Patterson tostock.May was of the opinion that as the receiving clerkthat Collins should have done this work. When asked togive otherinstanceswhich demonstrated that Collins was apoor worker, May testified he was not able to cite anythingelse.Respondent's counselthrough a series of leadingquestions, at this point, proceeded to elicit from May the20 1 do not credit Little's testimony that the reasonCollinswas not fireddespite his failure to squareaway thewarehouse was becauseAreaManagerPatterson,upon receiptof the Union's representationpetition on October28, directed that no one be fired.Neither Heath nor Pattersoncorroboratedthis story.In any event, it does not explain the failure of either Heath orLittleto take action against Collins less severe than discharge-wnttenreprimands. 136DECISIONSOF NATIONALLABOR RELATIONS BOARDfact that Collins loafed on the job, that he just sat aroundwithout working and that it did not seem like Collinswanted to work. I do not credit this testimony. May didnot impress me as telling the truth when he so testified. Heimpressedme asbeing highly partisan toward Respondentand appeared to be making a conscious effort to tailor histestimony to favor Respondent, to the extent of allowingcounsel to put words into his mouth.Also relevant in evaluating Respondent's motive indischarging Collins are the highly unusual circumstancesleading up to the discharge. Heath testified that onDecember 28 he decided to discharge Collins. Yet, onJanuary 2, all of the warehouse employees, includingCollins,were told that Collins had been demoted andwould continue in Respondent's employ without any lossof pay as a warehouseman. Heath and Little, in effect,testified the Respondent was not being candid when it toldthis to the employees, but that it was waiting for Collins'final paycheck which was on its way from the Company'shome office and that under state law it could not fireCollins without his final paycheck. Heath did not explainwhy he did not simply wait 3 workdays for the paychecks,and then tell Collins he was fired rather than allowing allof the employees, including Collins, to believe he was beingretained as a warehouseman. In my opinion, there is nolegitimate explanation for Respondent's strange conduct. Iam convinced the employees were told the truth and thatas late asJanuary 2 Respondent had decided to replaceCollins withMay as foreman and to retain Collins asreceiving clerk with the same rate of pay. This is furtherestablished by the testimony of Robert May, who admit-tedly on January 2, 1973, was authorized by Heath to tellCollins he was demoted. May reluctantly admitted at thehearing that on January 2 he informed Collins that,although he had been replaced by May as foreman, that hecould continue working at the same rate of pay without athing to worry about. Referring to this conversation withCollins on January 2, May testified,"at that time, I thoughthe would be kept on.You know I did not indicate to himthat he was going to be let go. I did indicate that he wouldbe there at his rate of pay. [Emphasis supplied.]" 21 May'sonly basis on January 2 at the time he spoke to Collins forbelieving Collins would be kept on was from his priorconversation with Heath and Little at which time theypromoted May to foreman and discussed Collins' status.Based on the foregoing, I am convinced that Little andHeath concocted a false story and that, as communicatedto the employees, including Collins, Respondent, as late asJanuary 2, 1973, had decided to demote Collins, notdischarge him. Unexplained is the Respondent's abruptreversal of this decision and its decision to dischargeCollins.Based upon the foregoing, I am of the opinion and findthat the reasons advanced by the Respondent through21Later, May testified that in his discussion with Little and Heath beforetalking with Collins on January 2 that May told them that Collins should bekept on and given a chance to straighten out, but Heath and Little turnedMay down, pointing out a number of Collins' deficiencies which May hadnot considered.Ido not believe May. I receivedthe impression thistestimony was contrived to make the above-described testimony square withwhat took place at the meeting between May, Heath, and Little on January2.May's later testimony was not corroborated by either Little or Heath, norHeath and Little to justify the demotion and discharge ofCollins are not the true reasons.In sum, for all of the reasons set out above, including theRespondent's animus toward the Union, its knowledge ofCollins' deep involvement in the Union's campaign, thelackof satisfactory explanation for his discharge ordemotion, the voicing of dissatisfaction to Collins abouthiswork for the first time immediately after Respondentlearned that he was an adherent of, the Union, theconscious effort initiated immediately after Respondentlearned Collins was an active union adherent to documentCollins' acts of misconduct to justify his discharge, and theRespondent's failure to explain the reason for abruptlyterminating Collins only 2 days after it had decided tosimply demote him with no loss of pay, I am of theopinion, and find, that Collins' demotion and dischargewere motivated by his activity on behalf of the Union andby a desire to discourage activities by employees on behalfof the Union, in violation of Section 8(a)(3) and (1) of theAct.V. THE OBJECTIONS TO THE ELECTIONThe Union's objections to Respondent's conduct affect-ing the results of the election conducted in the representa-tion case in their entirety relate to the Respondent's allegeddiscriminatory treatment of John Rich, allegedly convert-ing him to a temporary employee and discharging him onNovember 10. The evidence relating to the objections hasbeen set out in detail and discussed in the portion of theDecision dealing with the Respondent's alleged unlawfuldischarge of Rich. For the reasons set out therein, I am ofthe opinion, and find, that the evidence does not supportthe Union's objections and recommend they be dismissedfor lack of evidence. But, it is well settled that the Boardmay properly consider evidence discovered during a postelection investigation, and that such evidence alone may beused to set aside an election. An election may be set asidewhere objections to the election are found without merit,but where the employer has engaged in various unfairlabor practices which were discovered during the postelec-tion investigation.Pure Chem Corporation,192 NLRB 681.In the instant case, as alleged in the consolidatedcomplaint, I have found that during the critical periodbetween the filing of the representation petition and theholding of the election that, in violation of Section 8(a)(1)of the Act, the Respondent on November 3, through itsranking official,AreaManager Patterson,in the warehouseoffice interrogatedWarehouse Foreman Collins about hisunion activities and sympathies and interrogated himabout the union sympathies and activities of the otherwarehouse employees. Patterson asked how many of theemployees signed union cards, the names of the employeeswho had gone to the Union's office, the name of theemployee who had initiated the Union's campaign, thewas May able to remember any of the alleged failings which Heath andLittle allegedly attributed to Collins which May had not considered. Also,when Respondent's attorney initially questioned May about what tookplace at his meeting with Little and Heath on January 2, he could testifyonly that "the gist of it was that Collins was going to be relieved, I was goingto be warehouse foreman, and that was that." It was only in response to aleading question that May testified, "something was said-about keepingCollins for a few days because of waiting for a check. CENCO MEDICAL/HEALTH SUPPLY CORP.137name of the Union's business representative, and whetherCollins previously had met with him. It does not followthat this conduct interfered with the employees' free choicein the representation election simply because the interroga-tion violated Section 8(a)(l) of the Act.Mississippi ValleyStructural Steel Company,196 NLRB 1129.I reach the conclusion that the interrogation of Collinsby Area Manager Patterson did not interfere with theemployees' free choice in the representation election. I ammotivated by several factors. Warehouse Foreman Collinswas not eligible to, and did not, vote in the representationelection.His status was litigated at the representationhearing conducted prior to the election, and based on theevidence adduced at that hearing the Regional Directorconcluded, "the warehouse foreman [referring to Collins]"was a statutory supervisor and specifically excludedCollins, "the warehouse foreman," from the appropriateunit.This finding was not appealed by the Union to theBoard. Accordingly, it is the law ofthe representation case(Case 20-RC-1 1024). In other words, Collins for purposesof matters involving Case 20-RC-1 1024-the representa-tion case-is a statutory supervisor.22 The interrogation byan employer of an employee not eligible to vote is not byitselfthe type of conduct sufficient to set aside arepresentation election. There is no evidence that Collinsdiscussed or communicated to the other employees the factthat Patterson interrogated him about their union activi-ties.23The interrogation involved neither threats norpromises. There were no further unfair labor practicescommitted by Respondent until after the holding of therepresentation election. The election was not held untilDecember 15, 6 weeks after the one act of interrogation.Based on the foregoing-the isolated nature of theinterrogation, the one person interrogated was not eligibleto vote, and the lack of evidence that employees eligible tovote were told that the Employer had asked about theirunion activities-I find that Patterson's interrogation ofCollinsdoes not warrant setting aside the election.Accordingly, as I have overruled all the objections and asthe Union-Petitioner did not receive a majority of the votescast in the election, I shall recommend that the results ofthe election be certified.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, and theentire record, I make the following conclusions of law:1.CencoMedical/Health Supply Corporation is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.GeneralWarehouse, Cannery and Food ProcessWorkers Union, Local 655, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers of22of course, as discussed earlier, the Regional Director's determinationthat Collins was a statutory supervisor is not controlling in the matter ofCollins' alleged unlawful discharge.23 I realizethe Board has held that certain types of employer pre-electionconduct will inevitably or presumptively be discussed by employees.GeneralStencils, Inc.,195 NLRB 1109, enforcement denied on this point 438 F.2d894, 902, fn. 11 (CA. 2, 1971);Stoutco, Inc.,180 NLRB 178; but see,Mississippi Valley Structural Steel Co., supra.These cases are distinguishablefrom the instant situation. They involved the type of conduct, i.e., threats ofAmerica is a labor organization within the meaning ofSection 2(5) of the Act.3.By demoting and discharging employee GreggCollinsbecause of his activities on behalf of the Union andto discourage employees from supporting the Union, theRespondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(3) and(1) of the Act.4.By interrogating employees about their union activi-ties and sympathies,by interrogating an employee aboutthe union activities and sympathies of other employees,and bythreatening an employee with reprisals if hesupported the Union,Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.6.Respondent has not otherwise violated the Act.TuE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(l) and (3) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action in order to effectuatethe policies of the Act.Having found that Respondent discriminatorily demotedand discharged employee Gregg Collins, I shall recom-mend that the Respondent offer him immediate and fullreinstatement to his former job or, if that job no longerexists,toa substantially equivalent position,withoutprejudice to his seniority and other rights and privilegesand make him whole for any loss of earnings he may havesuffered by reason of such discrimination, by payment tohim of a sum of money equal to that which he normallywould have earned as wages from the date of discharge tothe date of said offer of reinstatement, less his net earningsduring such period, with backpay computed on a quarterlybasis in the manner established by the Board in F.W.Woolworth Company,90 NLRB 289, and with interestthereon as prescribed by the Board inIsisPlumbing &Heating Co.,138 NLRB 716.The General Counsel urges that to remedy its unfairlabor practices Respondent be ordered to recognize andbargainwith the Union as the exclusive bargainingrepresentative of the regular full-time warehouse employ-ees, anadmittedly appropriateunit. In this connection, it isundisputed that at all times material a majority of theseemployees had signed cards designating the Union as theirexclusive bargaining -representative.24However, as theelection in Case 20-RC-11024 has not been set aside, Ifind it unnecessary to determine whether a bargainingorder would be appropriate to remedy the Respondent'sloss of jobs, which by its very natureencourages its communication anddissemination among employees. This casedid not involvesuch conduct butonly one actof interrogation.Also, the instant case involves the raresituationwhere theobjectionable conduct was directed against a personwho was notincluded within the voting unit.24Respondent employed fiveregular full-time warehouse employees--John Fennell,Mark Belluommi,Gregg Collins,William Patterson, andRobertMay-ofwhom three-Fennell,Belluomini and Collins-hadsigned unioncards during the last week in October. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDunfair labor practices.SeeIrvingAir Chute Co., Inc.,149NLRB 627, 629-630, enfd.350 F.2d 176 (C.A. 2, 1965).As the unfair labor practices committedby theRespon-dent were of a character which go to the very heart of theAct, Ishall recommendthat itcease and desist therefromand to cease and desist from infringing in any othermanner upon the rights of employees guaranteed bySection 7of the Act.N.L R.B.v.EntwistleMfg. Co.,120F.2d 532, 536 (C.A. 4, 1941).Upon the basis of the foregoing findings of fact,conclusions of law,and the entire record,and pursuant toSection 10(c)of theAct, I herebyissue the followingrecommended:ORDER25Respondent,Cenco Medical/Health Supply Corpora-tion, Burlingame, California, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Discouraging membership in or activities on behalf ofGeneral Warehouse, Cannery and Food Process WorkersUnion, Local 655, International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers of America,or any other labor organization, by demoting or discharg-ing its employees, or otherwise discriminating against themin any manner with regard to their hire or tenure ofemployment or any term or condition,of employmentbecause of their union membership or activities.(b) Interrogating employees about their union member-ship, sympathies, or activities or interrogating them aboutthe union membership, sympathies or activities of otheremployees.(c)Threatening employees with economic reprisals ifthey join or support the above-named labor organizationor any other labor organization.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer Gregg Collins immediate and full reinstatementto his former position or, if this position no longer exists, toa substantially equivalent position, without prejudice toseniority and other rights and privileges previously en-joyed, and make him whole for any loss of earnings he mayhave suffered as a result of the discrimination against him,in the manner set forth above in the section entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due and therightof reinstatement under the terms of this Order.(c) Post at its place of business in Burlingame, California,copiesof the attached notice marked "Appendix."26Copies of said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed byRespondent's representative, shall be posted by Respon-dent immediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced or covered by any other material.(d)Notify the Regional Director for Region 20, inwriting,within 20 days from the date of this Order whatsteps have been taken to comply herewith.IT Is ALSO ORDERED that the consolidated complaint bedismissed insofar- as it alleges violations of the Act notspecifically found.IT IS FURTHER ORDERED that the results of the electionheld in Case 20-RC-11024 on December 15, 1972, becertified.25 In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings,conclusions,and recommended Order herein shall,as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings,conclusions,and Order, and all objections thereto shallbe deemed waived for all purposes.26 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."